Citation Nr: 0930596	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-32 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connected for a skin disability, to 
include on the basis of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in 
August 2007.  A transcript of the hearing is associated with 
the Veteran's claims folder.

When this case was most recently before the Board in July 
2008, it was remanded in part and decided in part.  It has 
since returned to the Board for further appellate action.  


FINDING OF FACT

The evidence does not show that the Veteran has a current 
skin disability related to a disease or injury during active 
service, including Agent Orange exposure, or that he had a 
skin disability that existed prior to service.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active 
service and it may not be presumed to have been incurred as 
the result of exposure to Agent Orange.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in June 2006, prior to its initial 
adjudication of the claim.  This letter also included notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability for which service 
connection is sought.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and pertinent VA medical records 
have been obtained.  The service treatment records do not 
include the Veteran's entrance examination or other records 
dated prior to 1970.  However, all service treatment records 
were forwarded to the RO in November 1971, and there is no 
indication that additional records are available.  The 
December 2008 VA examination did not include requested 
opinions relating to whether or not a claimed skin disability 
existed prior to service.  However, the Board notes that the 
examiner did not find a current skin disability, which made 
such an opinion impossible to express.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a skin disability of the entire body, as he 
believes this condition arose out of his active duty service.  
Moreover, as expressed in his August 2007 Board hearing 
testimony, he believes that being exposed to herbicides, 
specifically Agent Orange, could also be the cause of his 
current skin condition.

The Veteran's service records indicate that he served in 
Vietnam from December 1969 through June 1970.  Thus, the 
Veteran is presumed to have been exposed to herbicide agents.  
See 38 C.F.R. § 3.307(a)(6)(iii).  However, the record does 
not establish that the Veteran has been diagnosed with any of 
the skin disorders that are subject to presumptive service 
connection on the basis of herbicide exposure (chloracne, 
acneform disease consistent with chloracne, and porphyria 
cutanea tarda).  There is also no evidence that he was 
diagnosed with any such skin disorder within one year of his 
last herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(ii).  

With respect to whether service connection is warranted on a 
direct basis, the Board notes the Veteran's contention that 
he has had a skin disability his entire life.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered s noted.  38 C.F.R. § 3.304(b).  

In this case, the entrance examination is missing, and is 
presumed to be unavailable.  Moreover, the Veteran was unable 
to provide any specific information regarding a life long 
skin disability at the December 2008 VA examination, and 
there is no medical evidence to support this contention.  
Furthermore, the service treatment records are negative for 
any skin disability other than of the right foot.  Service 
connection for the right foot condition was established in 
March 1972, effective from the Veteran's date of discharge, 
and is not at issue in this appeal.  Therefore, the Veteran 
was presumed to be sound at entrance into service, and there 
is no clear and unmistakable evidence to overcome this 
presumption.  

The Veteran's available service treatment records do not 
indicate that he ever complained of or was treated for a skin 
disability while in service.  His discharge examination from 
April 1971 notes no abnormalities with regard to the skin.

As for post-service medical records, a December 1971 VA 
examination was negative for a skin disability other than a 
slight area of hypopigmentation of the right foot.  As 
previously noted, service connection has been established for 
this condition.  

The Veteran's other post-service medical records include VA 
outpatient treatment records, which note a few instances 
where the Veteran complained of skin problems.  In January 
2006, the Veteran complained of "breaking out with bumps."  
In February 2006, it was noted that the Veteran had multiple 
macular rashes of the back with two areas of hypopigment 
patches.  The condition was assessed as possible eczema.  In 
March 2006, the Veteran reported itchy spots all over his 
body.  In December 2006, the Veteran was assessed as having 
comedones and nummular dermatitis and was prescribed ammonium 
lactate lotion.  In May 2007, the Veteran gave a history of 
eczema, but there were no lesions or rashes noted upon 
examination.  

During an April 2006 VA examination, the Veteran reported 
developing a rash pruritic all over his body.  He claimed he 
had this condition all of his life, with acute flare-ups 
during service while stationed in Oklahoma.  He described the 
condition as a recurring, itchy rash.  Upon examination, the 
examiner noted small round hyperpigmented areas on the 
posterior trunk.  There was no inflammation, and the skin was 
dry, smooth, and without scarring.  There was mild scaling 
present, but no disfigurement.  The examiner estimated that 
the condition affected zero percent of the exposed areas of 
the body, and less than one percent of the body surface area 
in general.  The examiner concluded by noting an impression 
of dermatitis; however, he did not give an opinion as to 
whether the Veteran's skin condition was related to service.

The Veteran was afforded a VA examination in December 2008 to 
determine the etiology of any currently present skin 
disorder.  At that time, the Veteran stated that he 
experienced a flare-up of his skin condition in March 2006 
and he was seen by a private physician in Florida, who 
prescribed cream.  He stated that the area affected by the 
skin condition has actually decreased, but the problem itself 
has remained constant and has not completely gone away.  He 
now reported an itching of his back.  Upon physical 
examination, multiple small round hyperpigemented areas on 
the posterior trunk was noted.  There was no inflammation, 
disfigurement, scarring or scaling.  The examiner noted that 
the total exposed area affected was zero percent, and the 
total body surface area affected was zero percent.  An 
impression of a normal skin examination was indicated.

The examiner indicated that during the examination, the 
Veteran pointed to individual spots on his face and upper 
chest and identified them as a rash.  The examiner, however, 
found that these spots were moles and freckles, not a rash.  
As for the Veteran's previous diagnosis of dermatitis in 
April 2006, the examiner explained that the diagnosis of 
dermatitis is used to identify a non-specific area of 
irritated or swollen skin.  He further noted that rashes are 
a symptom of many diseases, irritating substances, allergies, 
and genetic makeup.  In this case, the examiner found that 
the Veteran's skin condition had resolved.  With regard to 
Agent Orange exposure, the examiner found that the Veteran 
had no skin condition that could presumably be due to Agent 
Orange exposure.  There was also no evidence in the Veteran's 
record of any skin condition that had it onset in service, is 
related to service, or was aggravated by service.

Based on the foregoing evidence, the Board has determined 
that service connection is not warranted for the Veteran's 
claimed skin disability.  There is no evidence of a diagnosis 
or treatment of a skin condition in service, and the earliest 
reports of a skin condition were found in 2006, over 30 years 
after the Veteran's discharge from service.  Though there has 
been evidence of various skin conditions after service, there 
is no medical opinion of record linking this condition to 
service.  Moreover, the opinion of the December 2008 examiner 
specifically found that the Veteran did not have a skin 
condition related to Agent Orange exposure and pointed out 
there is no evidence of a skin condition that is related to 
service anywhere in the Veteran's record.  In fact, the 
December 2008 examiner found that the Veteran's skin was 
normal, and at no time have any of the previous examiners 
characterized any symptoms as representing a chronic 
disability.  

The Board has also considered the Veteran's various 
statements, including his August 2007 Board hearing 
testimony, that he has suffered from a recurring skin 
condition since service.  However, the Veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to a relationship between his skin complaints and 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
As stated above, there is no objective medical evidence that 
establishes a connection between any current skin disability 
and the Veteran's service, and the only opinion offered by a 
qualified medical professional is the December 2008 opinion 
which emphatically stated that there was no evidence of a 
skin condition that had its onset in service, was related to 
service, or was aggravated by service. 

Accordingly, the Board must conclude that service connection 
is not warranted for the Veteran's claimed skin disability of 
the entire body.  In reaching this decision, the Board has 
determined that the benefit-of-the doubt rule is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connected for a skin disability, to 
include on the basis of exposure to Agent Orange, is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


